1
2
3                                                           JS-6
4
5
6
7
8
9
                             UNITED STATES DISTRICT COURT
10
11                         CENTRAL DISTRICT OF CALIFORNIA
12                                    WESTERN DIVISION
13
14   ARNIE PIKE and MARILYNN PIKE, ) Case No.: 8:17-cv-02128-DOC-KES
     individuals;                  )
15                                 ) Hon. David O. Carter
16               Plaintiffs,       )
                                   ) ORDER DISMISSING ACTION
17
      vs.                          ) WITH PREJUDICE AND
18                                 ) RETENTION OF JURISDICTION
      HOME DEPOT U.S.A., INC., a   ) [16]
19
      California corporation.      )
20                                 )
                 Defendant.        )
21
                                   )
22                                 )
                                   )
23
                                   )
24                                 )
25
26
27

28
     ORDER DISMISSING ACTION WITH PREJUDICE
     Case No.: 8:17-cv-02128-DOC-KES
                                              -1-
1          Pursuant to the Parties’ Joint Stipulation for Dismissal with Prejudice and
2    Request for Retention of Jurisdiction and good cause appearing therefor, IT IS
3    HEREBY ORDERED that this Action is dismissed with prejudice and the Court shall
4    retain jurisdiction over this Action for a period of three (3) years for the sole purpose
5    of enforcement of the Parties’ settlement agreement.
6

     DATED: December 26, 2018
7
8                                             HON. DAVID O. CARTER
9                                             UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     ORDER DISMISSING ACTION WITH PREJUDICE
     Case No.: 8:17-cv-02128-DOC-KES
                                                -2-
